—In an action, inter alia, for specific performance of a real estate contract, the defendant appeals from an order of the Supreme Court, Queens County (Dollard, J.), dated September 5, 2001, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Under the particular facts of this case, the Supreme Court properly determined that material issues of fact exist which preclude the granting of the defendant’s summary judgment motion (see CPLR 3212 [b]). Altman, J.P., S. Miller, Adams and Mastro, JJ., concur.